DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8, in the reply filed on June 3, 2021 is acknowledged.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on July 27, 2016. It is noted, however, that applicant has not filed a certified copy of the JP 2016-147690 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a long object”.  The limiting effect of the recitation is unclear.  The term “long” is a relative term that leaves the metes and bounds of the claim unclear.  Claim 7 makes clear that that term long is limited to objects ranging from 1 meter to 1000 meters and therefore resolves the indefinite subject matter of the claim.  Claims 2-6 and 8 are rejected as dependent claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herridge et al. (US 5,660,922).
Regarding claim 1, Herridge et al. teach a method for producing a thermoplastic adhesive product (Abstract) comprising the steps of: (a) extruding a long object through a discharge hole of an extruder, the long object being made of a thermoplastic adhesive and having a sheet shape (col. 3, lines 3-21; col. 4, lines 1-52; col. 5, lines 5-60 - disclosed pressure sensitive adhesives are thermoplastic adhesives, such as hot melt adhesives; col. 7, lines 1-17; col. 7,line 18-col. 9, lines 8; Example 1; Figure 2); (b) cooling the long object thus extruded in the step (a) (col. 2, lines 50-53; col. 3, lines 3-21; col. 9, lines 8-112); and (c) collecting the long object thus cooled in the step (b) (col. 3, lines 19-21; col. 9, lines 30-37).  
As to claim 2, Herridge et al. teach the extruder has two or more discharge holes; and in the step (a), the long object is extruded through the two or more discharge holes (col. 7, lines 54-col. 8, line 60, particularly col. 8, lines 35-60).  
As to claim 3, Herridge et al. teach that in the step (b), the long object extruded through each of the two or more discharge holes is fed into a corresponding one of flow channels (col. 7, lines 54-col. 8, line 60, particularly col. 8, lines 35-60).  
As to claim 4, Herridge et al. teach that in the step (c), the long object is collected by being wound (col. 3, lines 19-21; col. 9, lines 30-37; col. 9, line 33-35).  
As to claim 8, Herridge et al. teachAttorney Docket No.: HARAK-37418.251 the extruder is a co-extruder (col. 7, lines 35-59; Example 1).
s 1, 4 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kennard et al. (US 5,470,656).
Regarding claim 1, Kennard et al. teach a method for producing a thermoplastic adhesive product (Abstract) comprising the steps of: (a) extruding a long object through a discharge hole of an extruder, the long object being made of a thermoplastic adhesive and having a string shape (Abstract; Figure 3A; col. 2, lines 40-49; col. 2, line 62-col. 3, line 25; col 4, lines 50-54); (b) cooling the long object thus extruded in the step (a) (Figure 1 (24); col. 2, lines 40-49; col. 3, line49); and (c) collecting the long object thus cooled in the step (b) (Figure 1 (40) (44); col. 2, lines 40-49).  
As to claim 4, Kennard et al. teach the strand is collected by being wound (Figure 1 (40) (44)).
As to claim 7, Kennard et al. disclose a produced sample length of 100 inches/2.5 meters (col. 5, lines 33-36).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Herridge et al. (US 5,660,922), as applied to claims 1-4 and 8 above, and further in view of any one of Shepard (US 2011/0253289), Nissel (US 6,375,452), Masuda et al. (US 2010/0178496) or Yun et al. (US 2010/0055426).
As to claim 5 and 6, Herridge et al. teach the method set forth above.  Herridge et al. are silent as to the winding tension and winding speed of the extruded long object.
However, each of Shepard (paragraph [0050]), Nissel (col. 6, lines 6-15), Masuda et al. (paragraph [0144]) and Yun et al. (paragraph [0062]) individually teach and suggest analogous methods wherein the winding tension and/or winding speed are disclosed as variables known to be optimized through routine experimentation and as result effective variables in order to facilitate effective production of articles by extrusion.
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Herridge et al. with any one of the secondary references and to have controlled the winding tension and/or speed to a desired value, including to values within the claimed ranges, in the method of Herridge et al., as suggested by any one of the secondary references, for the purpose, as suggested by the references, of effectively winding the product in a suitable manner to produce a final wound product. The selection of a specific tension and speed would have been determined through routine experimentation in order to effectively wind the extruded article (e.g. without tearing it or changing dimensions with too much tension or speed vs not being able to wind it with too little tension or speed; to coordinate winding tension and speed with desired production rates; without introducing creases in the product) and is understood to be a result effective variable as set forth in the references and as would be recognized by one having ordinary skill in the art.    
5 is rejected under 35 U.S.C. 103 as being unpatentable over Herridge et al. (US 5,660,922), as applied to claims 1-4 and 8 above, and further in view of Tach et al. (US 2014/0144578).
As to claim 5, Herridge et al. teach the method set forth above.  Herridge et al. are silent as to the winding tension and winding speed of the extruded long object.
However, Tach et al. teach and suggest an analogous method wherein the winding tension is disclosed as being optimized through routine experimentation and as result effective variables in order to facilitate effective winding of an adhesive tape product (paragraphs [0027] and [0028]).
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Herridge et al. and Tach et al. and to have controlled the winding tension to a desired value, including to values within the claimed ranges, in the method of Herridge et al., as suggested by Tach et al., for the purpose, as suggested by Tach et al., of effectively winding the product in a suitable manner to produce a final wound product that does not have creases or that does not telescope. Tach et al. teach that the winding tension effects creasing and telescoping.  As such, winding tension is a result effective variable that would have been readily optimized through routine experimentation. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Herridge et al. (US 5,660,922), as applied to claims 1-4 and 8 above.
As to claim 7, Herridge et al. teach the method set forth above and further teach choosing or selecting any desired length for the extruded long object (col. 3, lines 19-21).  As such, determining the specific length of material, including lengths within the claimed range, is the result of routine optimization and would have been readily determined by one having ordinary skill in the art. As such, Herridge et al. render the claimed length of the long object .  

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kennard et al. (US 5,470,656), as applied to claims 1, 4 and 7 above, and further in view of any one of Shepard (US 2011/0253289), Nissel (US 6,375,452), Masuda et al. (US 2010/0178496) or Yun et al. (US 2010/0055426).
As to claims 5 and 6, Kennard et al. teach the method set forth above.  Kennard et al. are silent as to the winding tension and winding speed of the extruded long object.
However, each of Shepard (paragraph [0050]), Nissel (col. 6, lines 6-15), Masuda et al. (paragraph [0144]) and Yun et al. (paragraph [0062]) individually teach and suggest analogous methods wherein the winding tension and/or winding speed are disclosed as variables known to be optimized through routine experimentation and as result effective variables in order to facilitate effective production of articles by extrusion.
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Kennard et al. with any one of the secondary references and to have controlled the winding tension and/or speed to a desired value, including to values within the claimed ranges, in the method of Kennard et al., as suggested by any one of the secondary references, for the purpose, as suggested by the references, of effectively winding the product in a suitable manner to produce a final wound product. The selection of a specific tension and speed would have been determined through routine experimentation in order to effectively wind the extruded article (e.g. without tearing it or changing dimensions with too much tension or speed vs not being able to wind it with too little tension or speed; to coordinate winding tension and speed with desired .    

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kennard et al. (US 5,470,656), as applied to claims 1, 4 and 7 above. Note: this is an alternative rejection of claim 6.
As to claim 6, Kennard et al. teach the method set forth above.  Further, Kennard et al. suggest controlling the line speed (which would include controlling the winder speed) in order to control the amount of resin on the strand (col. 3, lines 40-44).  Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have optimized the rotation sped of the winder/line speed while practicing the method of Kennard et al., for the purpose, as suggested by Kennard et al., of controlling the amount of resin on the strand.  Determining the optimum value for a result effective variable is prima facie obvious.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art references disclose applicable thermoplastic adhesive extrusion methods.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeff Wollschlager whose telephone number is (571)272-8937.  The examiner can normally be reached on M-F 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742